DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on June 23, 2022 is acknowledged.
Claims 4, 12-14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 23, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (U.S Pre-Grant Publication 20160341070) in view of Snider (U.S Pre-Grant Publication 20200248557).
Regarding claim 1, Garcia discloses:
A containment system for an engine {[0004]}, comprising:
an engine case having an inner perimeter {Figure 2 (64)};
a containment ring nested within the inner perimeter of the engine case {Figure 3A (66) is within (64)}
Garcia does not teach:
The containment ring integrally formed with the engine case along a first interface and a second interface,
the containment ring including a first leg opposite a second leg and the first interface is defined between the first leg and the engine case; and
a first plurality of perforations defined at the first interface, and
the first leg of the containment ring is frangible along the first plurality of perforations to at least partially release the containment ring to protect the engine case during a containment event

    PNG
    media_image1.png
    584
    1150
    media_image1.png
    Greyscale

Snider pertains to structure surrounding a gas turbine engine blade to dissipate energy in the event of a blade outage. Snider teaches:
The containment ring integrally formed with the engine case along a first interface and a second interface {Figure 12 unitary body (102) has first containment ring shown in Annotated Figure 1 (I) with first and second interfaces (II) and (III)},
the containment ring including a first leg opposite a second leg and the first interface is defined between the first leg and the engine case {Annotated Figure 1 first and second legs are (Ia) and (Ib); first interface is between (Ia) and the rest of the case}; and
a first plurality of perforations defined at the first interface {Annotated Figure 1 (II) shows openings}, and
the first leg of the containment ring is frangible along the first plurality of perforations to at least partially release the containment ring to protect the engine case during a containment event {[0096], [0106]-[0107]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the containment ring of Garcia to have the energy dissipating structure of Snider.  One of ordinary skill in the art would be motivated to do so as Snider’s structure performs cooling [0101] while also preventing damage to the outer casing structure by energy dissipation [0096], which Garcia also recognizes as objectives of the configuration disclosed {[0023] and [0025]}.
For clarity, one of ordinary skill in the art would perform this modification by having the modified containment ring be an integral structure with the casing as taught by Snider, applied to Garcia resulting in (66) being integral with (60).  This is due to the energy dissipating structure is partially formed by the integral structure of Snider.   
Regarding claim 2, the combination of Garcia and Snider teaches wherein the second interface is frangible relative to the engine case to at least partially release the containment ring during the containment event to protect the engine case {Snider Figure 12 (312), [0105]}.
Regarding claim 5, the combination of Garcia and Snider teaches  wherein the second interface is defined between the second leg and the engine case {Annotated Figure 1 (III) is between (Ib) and the engine case}.
Regarding claim 6, the combination of Garcia and Snider teaches wherein the first plurality of perforations extends about a circumference of the containment ring at the first interface {Annotated Figure 1 (II) has instances about the circumference which is in/out of the page}.
Regarding claim 7, the combination of Garcia and Snider teaches further comprising:
a second containment ring {Annotated Figure 1 (IV)}, 
the second containment ring integrally formed with the engine case along a third interface {Annotated Figure 1 (IV) is integrally formed with the case at (V)}.
Regarding claim 8, the combination of Garcia and Snider teaches wherein the third interface is frangible relative to the engine case to at least partially release the second containment ring during the containment event to protect the engine case {Snider [0106]-[0107]}.
Regarding claim 9, the combination of Garcia and Snider teaches  wherein the second containment ring is integrally formed with the containment ring such that the second containment ring is connected to the containment ring {Annotated Figure 1 (I) and (IV) are connected}.
Regarding claim 10, the combination of Garcia and Snider teaches wherein the second containment ring extends axially beyond a perimeter of the engine case {Snider’s second containment ring applied to Garcia is beyond a perimeter of the engine case as “a perimeter” may be any circumference of the engine case}.

    PNG
    media_image2.png
    458
    812
    media_image2.png
    Greyscale

Regarding claim 11, the combination of Garcia and Snider teaches:
wherein the engine case has a first case end opposite a second case end {Annotated Figure 2 (VI) and (VII)},
the first case end has a first diameter that is different than a diameter of the engine case defined between the first case end and the second case end {Annotated Figure 2, the diameter at (VI) is different than diameter at (VIII)}, and
the containment ring is nested within the inner perimeter of the engine case at the diameter {Annotated Figure 1 (I) is nested within inner perimeter of engine case (60) of Figure 2 of Garcia at the diameter at that location shown in Annotated Figure 2 (VIII)}.
Claims 3, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Snider as applied to claim 2 above, and further in view of Jain et al. (U.S Pre-Grant Publication 20180258796) hereinafter Jain.
Regarding claim 3 the combination of Garcia and Snider teaches the containment system of claim 2.  Snider teaches the second interface (312) is designed to facilitate breakage and deformation in [0106], but is silent regarding perforations.
Jain teaches a variety of geometric features such as perforations and holes/apertures to dissipate energy in a desirable way {[0026]-[0027]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included perforations at the second interface of Snider based on the teachings of Jain.  One of ordinary skill in the art would be motivated to do so as perforations are features that may aid in the desired energy dissipation and deformation of Snider of (312) {[0106]} as taught by Jain {[0026]-[0027]}.
The combination of Garcia, Snider, and Jain therefore teaches:
a second plurality of perforations defined at the second interface {Annotated Figure 1 (III) modified to have perforations as taught by Jain}
the containment ring is frangible along the second plurality of perforations {Snider [0106] and Jain [0027]}.
Regarding claim 15, Garcia discloses:
A containment system for an engine {[0004]}, comprising:
an engine case having an inner perimeter {Figure 2 (64)}; and
an outer perimeter that defines an exterior surface for the engine {Figure 2 (62)};
a containment ring nested within the inner perimeter of the engine case {Figure 3A (66) is within (64)}
Garcia does not teach:
The containment ring integrally formed with the engine case along a first interface and a second interface,
the containment ring including a body with a first leg and a second leg on opposed sides of the body, 
the first interface defined between the first leg and the engine case; and
the second interface defined between the body or the second leg;
a first plurality of perforations defined at the first interface, and
the first leg of the containment ring is frangible along the first plurality of perforations to at least partially release the containment ring to protect the engine case during a containment event; and
a second plurality of perforations defined at the second interface, and
the containment ring is frangible along the second plurality of perforations
Snider pertains to structure surrounding a gas turbine engine blade to dissipate energy in the event of a blade outage. Snider teaches:
The containment ring integrally formed with the engine case along a first interface and a second interface {Figure 12 unitary body (102) has first containment ring shown in Annotated Figure 1 (I) with first and second interfaces (II) and (III)},
the containment ring including a body with a first leg and a second leg on opposed sides of the body {Annotated Figure 1 body (I) has (Ia) and (Ib) on opposed sides}, 
the first interface is defined between the first leg and the engine case {Annotated Figure 1 first interface is between (Ia) and the rest of the case}; and
the second interface defined between the body or the second leg {Annotated Figure 1 (III) is between (Ib)};
a first plurality of perforations defined at the first interface {Annotated Figure 1 (II) shows openings}, and
the first leg of the containment ring is frangible along the first plurality of perforations to at least partially release the containment ring to protect the engine case during a containment event {[0096], [0106]-[0107]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the containment ring of Garcia to have the energy dissipating structure of Snider.  One of ordinary skill in the art would be motivated to do so as Snider’s structure performs cooling [0101] while also preventing damage to the outer casing structure by energy dissipation [0096], which Garcia also recognizes as objectives of the configuration disclosed {[0023] and [0025]}.
For clarity, one of ordinary skill in the art would perform this modification by having the modified containment ring be an integral structure with the casing as taught by Snider, applied to Garcia resulting in (66) being integral with (60).  This is due to the energy dissipating structure is partially formed by the integral structure of Snider.   
Snider teaches the second interface (312) is designed to facilitate breakage and deformation in [0106], but is silent regarding perforations.
Jain teaches a variety of geometric features such as perforations and holes/apertures to dissipate energy in a desirable way {[0026]-[0027]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included perforations at the second interface of Snider based on the teachings of Jain.  One of ordinary skill in the art would be motivated to do so as perforations are features that may aid in the desired energy dissipation and deformation of Snider of (312) {[0106]} as taught by Jain {[0026]-[0027]}.
The combination of Garcia, Snider, and Jain therefore teaches:
a second plurality of perforations defined at the second interface {Annotated Figure 1 (III) modified to have perforations as taught by Jain}
the containment ring is frangible along the second plurality of perforations {Snider [0106] and Jain [0027]}.
Regarding claim 17, for purposes of brevity the rejection is not repeated; this limitation is substantially addressed in the rejection of claim 5 above.
Regarding claim 18, for purposes of brevity the rejection is not repeated; this limitation is substantially addressed in the rejection of claims 7 and 8.
Regarding claim 19, for purposes of brevity the rejection is not repeated; this limitation is substantially addressed in the rejection of claims 9 and 10.
Regarding claim 20, for purposes of brevity the rejection is not repeated; this limitation is substantially addressed in the rejection of claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Evans et al. (U.S Pre-Grant Publication 20150275695) teaches a containment ring with one end designed to fail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745